—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated February 2, 2000, which granted the motion of the defendant Toyota Motor Sales, U.S.A., Inc., pursuant to CPLR 3126 to strike the complaint insofar as asserted against it, and pursuant to CPLR 3212 for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiffs post-accident repair, alteration, and removal of certain physical evidence deprived the defendant Toyota Motor Sales, U.S.A., Inc., of a fair opportunity to defend the lawsuit. Thus, striking the complaint insofar as asserted against the respondent was an appropriate sanction (see, Short v Bombardier Inc., 269 AD2d 522; DiDomenico v C & S Aeromatik Supplies, 252 AD2d 41; Kirkland v New York City Hous. Auth., 236 AD2d 170).
*458The plaintiff’s remaining contention is without merit. O’Brien, J. P., Friedmann, Feuerstein and Cozier, JJ., concur.